Exhibit 10.11

 

SECURED COGNOVIT PROMISSORY NOTE

 

$7,000,000.00 June 25, 2020

 

FOR VALUE RECEIVED, the undersigned (together “Makers”), jointly and severally
promise to pay to JKP Financial, LLC, a Delaware limited liability company
(“Holder”), at any place designated by Holder, the principal sum of Seven
Million Dollars ($7,000,000.00), or such lesser amount advanced by Holder to
Makers in Holder’s discretion, with interest on the unpaid principal balance
from the date funds are advanced until paid in full as set forth below.

 

1. Term. The term (the “Term”) of this Secured Cognovit Promissory Note (as it
may be modified, amended, renewed, extended, restated, and/or replaced time to
time, this “Note”) shall commence on the date set forth above and shall
terminate on December 31, 2020 (“Maturity”), at which time the entire unpaid
principal balance of this Note, together with any accrued and unpaid interest
thereon, shall be all due and payable.

 

2. Interest Rate. This Note shall bear interest at the rate of twelve percent
(12%) per annum (the “Interest Rate”) from the date set forth above until paid
in full.

 

3. Payment Amount. Interest shall be due and payable at Maturity. Interest shall
be calculated on outstanding principal by multiplying the actual number of days
elapsed in the applicable period by a daily rate based upon a three hundred
sixty (360)-day year and thirty (30)-day months.

 

4. Origination Fee. In addition to the payments required hereunder, Makers shall
also pay Holder an origination fee (“Origination Fee”) in an amount equal to one
percent (1%) of: (a) the maximum principal amount of this Note, minus (b) the
amount needed to pay off, in full, the Refinanced Note (as defined in
Paragraph 5). The Origination Fee shall be due and payable on the date set forth
above; provided, however, that, notwithstanding the foregoing, Makers may elect
to pay the Origination Fee, or any portion thereof, at Maturity, in which event
the Origination Fee shall be added to principal and accrue interest thereon at
the Interest Rate from the date set forth above until paid.

 

5. Use of Proceeds. The proceeds of the loan evidenced by this Note shall be
used only (a) to repay, in full, the loan evidenced by that certain Secured
Cognovit Promissory Note, dated as of October 22, 2019, in the original stated
principal amount of $1,807,338.99 (the “Refinanced Note”), from HOF Village
Hotel II, LLC, a Delaware limited liability company (“HOFV Hotel II”), as
borrower, to CH Capital Lending, LLC, a Delaware limited liability company
(“CH Capital”), as lender, (b) to pay costs associated with the demolition,
renovation, development, and construction of the real property owned by
HOFV Hotel II, and (c) for such other purposes as may be approved by Lender in
its sole discretion. Makers acknowledge and agree that, as of the date hereof,
$1,928,831 (i.e., $1,807,339 in principal plus $121,492 in accrued interest) has
been advanced directly by Holder to CH Capital, in full satisfaction of the
outstanding obligations under the Refinanced Note.

 



 1 

 

 

6. Security. This Note shall be secured by the membership interests in
HOFV Hotel II held by HOF Village, LLC, a Delaware limited liability company
(“HOF Village”), and certain related collateral, as set forth in that certain
Pledge Agreement, dated as of the date hereof, by HOF Village to and for the
benefit of Holder.

 

7. Nature of Note. The loan evidenced by this Note is not primarily for a
personal, educational, or household purpose, is not a consumer loan, and is not
part of a consumer transaction.

 

8. Payment Provision. Principal and interest shall be paid without deduction or
offset in lawful money of the United States. Makers shall have the right to
prepay all or any portion of the principal amount of this Note at any time
before Maturity without penalty or premium for prepayment. Payments shall be
applied first to interest, late charges, and other costs due to Holder
hereunder, and the balance to principal.

 

9. Late Charge Provision. Makers acknowledge that late payment to Holder will
cause Holder to incur costs not contemplated by this loan. Such costs include,
without limitation, processing and accounting charges and loss of use of funds.
Therefore, if any installment is not received by Holder within ten (10) days
following its due date, Makers shall pay to Holder an additional sum equal to
four percent (4%) of the overdue amount as a late charge. The late fee shall be
paid to Holder within ten (10) days after the date incurred, and any failure to
pay such late charge shall be a default hereunder. The parties agree that this
late charge represents a reasonable sum considering all the circumstances
existing on the date of this agreement and represents a fair and reasonable
estimate of the costs that Holder will incur by reason of late payment. The
parties further agree that proof of actual damages would be costly or
inconvenient. Acceptance of any late charge will not consist of a waiver of the
default with respect to the overdue amount and shall not prevent Holder from
exercising any other rights and remedies available to Holder.

 

10. Waiver, Presentment, Demand, Protest Provision. Presentment, demand,
protest, notices of protest, dishonor and nonpayment of this Note and all
notices of every kind are hereby waived.

 

11. Default Interest Rate. In the event Makers are in default of this Note, or
if this Note is not paid in full when due at Maturity, notwithstanding any other
provision of this Note, Makers agree to pay interest on the outstanding
principal and interest at an interest rate equal to eighteen percent (18%) per
annum, provided such interest rate shall not exceed the maximum interest rate
permitted by law. Makers recognize that any default in making the payments as
provided for herein, or in any of the other documents executed or delivered in
connection herewith, when due, or by otherwise causing a default to occur
hereunder, or under any document executed or delivered in connection herewith,
will require Holder to incur additional expense and loss to Holder of the use of
the money due and in frustration to Holder in meeting its other financial and
loan commitments and that damages caused thereby would be extremely difficult
and impractical to ascertain. Holder hereby agrees that after any such
acceleration, or after Maturity, as the case may be, the payment of interest at
the rate described in this Paragraph on any amounts described in this Paragraph,
together with the additional charge described above, is a reasonable estimate of
the damage to Holder if any such event should occur.

 



 2 

 

 

12. Single or Partial Exercise Shall Not Preclude Other Provisions. No single or
partial exercise by Holder of any power hereunder, or any other document
executed in connection with this Note, shall preclude other or further exercise
thereof or the exercising of any power. Holder shall at all time have the right
to proceed against any portion of the security held for this Note in such order
and in such manner as Holder may deem fit, without waiving any rights with
respect to any other security. No delay or omission on the part of Holder in
exercising any right hereunder shall operate as a waiver of such right or of any
other right under this Note.

 

13. Joint and Several Liability. The obligations of Makers under this Note are
joint and several.

 

14. Severance or Unenforceable Provisions. Should any part, term or provision of
this Note or any other documents securing it be declared invalid, void or
unenforceable, such provision shall be severed from the remaining provisions
hereof and/or thereof and shall not invalidate such remaining provisions, and
all such remaining provisions shall remain in full force and effect, valid and
enforceable.

 

15. Powers Cumulative. No right, power, or remedy given Holder by the terms of
this Note or other documents securing this Note is intended to be exclusive of
any other right, power or remedy, and each and every such right, power or remedy
shall be cumulative and in addition to every other right, power or remedy given
to Holder by the terms of any instrument or by any statute or otherwise against
any Maker or any other person.

 

16. Usury. If, from any circumstances whatsoever, fulfillment of any provision
of this Note, at the time performance of such provision shall be due, shall
involve transcending the limit on interest presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then Holder may at his option (i) declare the
entire indebtedness evidenced hereby, including interest, if any, and any other
sums owing, immediately due and payable, (ii) reduce the obligations to be
fulfilled to such limit on interest, or (iii) apply the amount that would exceed
such limit on interest to the reduction of the outstanding principal balance of
this Note, and not to the payment of interest, with the same force and effect as
though the undersigned have specifically designated such sums to be so applied
to principal and Holder had agreed to accept such extra payment(s) as a premium
free prepayment, so that in no event shall any extraction be possible under this
Note that is excess of the applicable limit on interest. It is the intention of
the undersigned and Holder not to create any obligation in excess of the amount
allowable by applicable law. The provisions of this paragraph shall control
every other provision of this Note.

 

17. Waiver of Jury Trial. MAKERS AND HOLDER, TO THE FULLEST EXTENT THAT THEY MAY
LAWFULLY DO SO, WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING, INCLUDING,
WITHOUT LIMITATION, ANY TORT ACTION, BROUGHT BY ANY PARTY HERETO WITH RESPECT TO
THIS NOTE OR THE OTHER LOAN DOCUMENTS. MAKERS AND HOLDER AGREE THAT ANY PARTY
MAY FILE A COPY OF THIS WAIVER WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED AGREEMENT OF MAKERS AND HOLDER, IRREVOCABLY, TO
WAIVE THEIR RESPECTIVE RIGHTS RIGHT TO TRIAL BY JURY, AND THAT, TO THE FULLEST
EXTENT THAT THEY MAY LAWFULLY DO SO, ANY DISPUTE OR CONTROVERSY WHATSOEVER
BETWEEN MAKERS AND HOLDER SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 



 3 

 

 

18. Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of Ohio. The venue for resolution of any
dispute between any Maker and Holder shall be in the Federal or state courts in
Cuyahoga County, Ohio.

 

19. Attorneys’ Fees. If action be instituted on this Note, Makers promise to pay
reasonable attorneys’ fees and costs incurred by Holder.

 

20. Confession of Judgment. To the extent permitted by applicable law, Makers,
and any endorser hereof, authorize any attorney-at-law to appear in any state or
federal court of record in the State of Ohio or any other state of the United
States at any time after this Note is due, whether by acceleration or otherwise,
and to waive the issuing and service of process and confess a judgment in favor
of the legal holder hereof against Makers and any endorsers, or either or any
one or more of them, for the amount then due under this Note, together with
costs of suit and to release all errors and waive all right of appeal.

 

[Remainder of page intentionally left blank]

 

 4 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Note at Canton, Stark
County, Ohio as of the date first written above.

 

WARNING--BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

HOF VILLAGE, LLC,   a Delaware limited liability company           By: /s/
Michael Crawford     Name:  Michael Crawford     Title: Chief Executive Officer
 

 

WARNING--BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

 

HOF VILLAGE HOTEL II, LLC,   a Delaware limited liability company         By:
/s/ Michael Crawford     Name:  Michael Crawford     Title: Chief Executive
Officer  

 

 

 

